Citation Nr: 1526614	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969, to include service in Vietnam from June 2, 1967 to May 23, 1968.

These matters come before the Board of Veterans' Appeals (Board) from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Republic of Puerto Rico.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The issues of whether new and material evidence has been received sufficient to reopen claims for a prostate condition and diabetes mellitus type II have been raised by the record in an August 2014 statement in VMBS, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a back condition and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Service connection for a back condition was denied in an September 1977 rating decision; the Veteran did not appeal and the decision became final in September 1978.

2.  Evidence received since the September 1977 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The September 1977 rating decision is final; new and material evidence has been received and the claim seeking service connection for a back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board finds that VA compliance is sufficient to permit review of the petition to reopen a claim for service connection for a back condition.  As the determination below represents a grant of the petition to reopen and the claim for service connection is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).


II. New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or
an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

In his January 2014 Form 9, the Veteran indicated that his back condition was a result of a fall of 20-25 feet during service.  He indicated he was going down a rope that detached and that he dropped onto some metal containers to the water.  A VA treatment record in February 2015 indicated the Veteran sought treatment for mid back pain and pain in the lumbar spine.  The Veteran reported he had experienced this pain since the time he fell during active duty.  An x-ray of the cervical spine indicated mild degenerative changes with discogenic disease suggested at the C5-C6 level.  Spondylosis and facet joint arthropathy were noted to be present.  An x-ray of the thoracic spine showed multilevel marginal osteophyte formation.  The treatment provider indicated the Veteran had a history of chronic back pain suggestive of degenerative disc disease related to myofascial pain.
Such evidence is both new and material as it raises a reasonable possibility of substantiating the claim by providing lay evidence of an injury in service and medical evidence of current back disabilities.  Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  Therefore, the petition to reopen consideration of service connection for a back condition is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back condition  is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand: To afford the Veteran a videoconference hearing before the Board regarding the issues of service connection for a back condition and service connection for an acquired psychiatric disorder, to include PTSD.

In an August 2014 statement, the Veteran requested a videoconference hearing before a Board member.  He indicated his belief that the only way he could "totally explain the conditions [he] suffered in Active Duty" would be through a hearing.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a)  (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2013).
Accordingly, the Board will remand the claims to afford the Veteran a hearing before a Veterans Law Judge in accordance with his request.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board (as requested in an August 14, 2014 correspondence in VBMS) in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


